Citation Nr: 1136882	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for a psychiatric disability, rated 30 percent from October 14, 2003, to August 31, 2006, and 50 percent from September 1, 2006, to the present. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel





INTRODUCTION


The Veteran served on active duty from February 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating, effective December 20, 2005, and a 50 percent rating effective September 1, 2006.  In October 2008, the RO granted an earlier effective date of October 14, 2003, for the grant of service connection and assignment of a 30 percent rating for PTSD.


FINDINGS OF FACT

1.  For the period from October 14, 2003, the effective date of service connection, to August 31, 2006, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation. 

2.  Since September 1, 2006, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, sleep impairment, mild memory loss, anger outbursts, and panic attacks more than monthly.


CONCLUSIONS OF LAW

1.  From October 14, 2003, to August 31, 2005, the criteria for a rating in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 202); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

2.  Since September 1, 2006, the criteria for a rating in excess of 50 percent for a psychiatric disorder have not been met. 38 U.S.C.A. § 1155 (West 202); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

The Veteran's service-connected psychiatric disorder has been evaluated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  That general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, the Veteran contends that his psychiatric symptoms have warranted ratings in excess of 30 percent since October 14, 2003, the effective date of service connection, and in excess of 50 percent since September 1, 2006.  Fenderson v. West, 12 Vet. App. 119 (1999).

October 14, 2003, to August 31, 2006

From October 13, 2003, to August 31, 2006, the pertinent evidence of record consists of VA medical records, which show ongoing psychiatric treatment with a VA nurse and diagnoses of depression and features of chronic PTSD with dysthymia.  Those records show treatment for symptoms of lethargy, depression, nightmares, sleep difficulty, hyperstartle, anxiety, anger, guilt, and memory problems, and further indicate that, at times, the Veteran appeared anxious and depressed, had a constricted or restricted affect, and was tearful.  It was also noted that at times, the Veteran struggled to find words.  GAF scores ranged from 50 to 58.  

Additionally, the Veteran has submitted lay statements from himself and his wife, dated in April 2004 and August 2006 respectively, attesting to symptoms of memory loss, nightmares, hyperstartle, exaggerated startle, depression, anger, sudden outbursts, problems with crowds and unfamiliar people, family problems related to the Veteran's symptoms, and employment problems, including difficulty working with others and problems with supervisors.  Specifically, both the Veteran and his wife asserted that the Veteran lost a job because of his attitude, his inability to work with others, and confrontations with supervisors.  However, neither those statements nor the other pertinent evidence of record during the relevant appeals period includes any complaints or clinical findings of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impaired judgment or impaired abstract thinking; delusions or auditory hallucinations; or suicidal or homicidal ideations.  The Board acknowledges that the Veteran reported an incident many years in the past where he contemplated suicide, however the evidence during the relevant appeals period does not show current or active suicidal ideation.

During a March 2004 VA examination, the Veteran reported a history of mild depression that came and went and did not occur every day, or even most every day.  He also reported an irritable mood.  In reporting his military experiences, the Veteran could only come up with a couple stressors related to encounters with snakes in service.  The Veteran reported being injured in service but did not perceive the injury to be that severe.  He also discussed the death of a soldier in his platoon with whom he was familiar and the killing of a prisoner by his platoon while he was away being treated for his wounds.  It was noted that he was difficult to interview and may have had some emotional blocking.  

Regarding his social history, the Veteran noted that he was very strict with his children while they were growing up.  However, he currently had a very good relationship with his children and grandchildren, and he also reported being married for 41 years.  His hobbies included planting tomatoes and deer hunting.  He reported that he spoke with one or two people but basically seemed to stay away from other people.  His work history involved five years in sales for a lumber yard.  Prior to that, for nine years, he owned and ran a maintenance business fixing and repairing things.  He was also previously a maintenance supervisor at a health clinic and had tried to sell insurance.  

On mental status examination, the Veteran had not shaven but hygiene was good.  He made good eye contact.  He denied delusions, hallucinations, ideas of reference, homicidal thoughts, or suicidal thoughts.  He reported that some time in the past he had contemplated shooting himself.  All forms of memory appeared to be clinically intact.  He denied obsessive or ritualistic behavior.  He seemed uncomfortable talking about his personal feelings.  His affect was anxious with some depression and his mood was depressed and dysphoric.  He denied problems with impaired impulse control.  He reported nightmares that predominantly related to the Veteran getting hurt, such as coming out of a store where he was immediately shot by an attacker.  Following examination of the Veteran and psychometric testing, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and diagnosed dysthymic disorder with occasional exacerbations.  A GAF score of 60 was assigned.

The Veteran was assigned a GAF score of 60 at the time of his March 2004 VA examination.  He was also assigned GAF scores ranging from 50 to 58 by a VA nurse during the course of his mental health treatment from February 2004 to August 2006.  The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 51-60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  A GAF score of 41-50 generally indicates serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

The Board finds that the Veteran's assigned GAF score of 60, together with the other pertinent clinical and lay evidence of record, indicates that, from the date of service connection up through August 31, 2006, his overall psychiatric symptoms were mild to moderate in severity and consistent with his 30 percent rating.  While the pertinent evidence shows ongoing symptoms of a depressed mood, anxiety, chronic sleep impairment, and reports of mild memory loss, those symptoms are contemplated by the Veteran's current 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  At no time during the relevant appeals period has the Veteran been found to display a flattened affect, circumstantial speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, to warrant a higher 50 percent rating.

Moreover, although the Veteran has asserted impairment in social functioning, the Board finds it significant that during the relevant appeals period, the Veteran was married for over 40 years and reported a good relationship with his children and grandchildren.  The Veteran's wife indicated in her August 2006 statement that despite the Veteran's psychiatric problems, they remained a close and loving family.  The Veteran also reported involvement in hobbies such as deer hunting and tomato planting during his VA examination, and during August 2006 VA treatment, the Veteran reported spending time outdoors doing yard work and landscaping, as he felt more at ease outdoors and it helped him to relax.  The Board also notes that Social Security Administration (SSA) records pertaining to a back disability indicate that in October 2004, the Veteran reported doing housework, shopping for groceries, reading, watching television, participating in family functions such as birthdays for his grandchildren, and playing computer games.

The Board also recognizes the statements of the Veteran and his wife that the Veteran experienced employment difficulties and lost his most recent job due to his attitude and his inability to get along with coworkers and supervisors.  The Board further recognizes that the Veteran and his wife are competent, as a lay persons, to report on symptoms of which they had personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that those assertions lack credibility, as they are contradicted by other evidence of record.  Specifically, in his October 2004 application for SSA benefits for a back disability, the Veteran reported that he had never been fired or laid off from a job because of problems getting along with others.  Furthermore, when specifically asked how he got along with authority figures, the Veteran responded "fine."  He reported that his "mental skills are fine for [his] age" and that his "back and neck are the problem" regarding his ability to work.  In a November 2005 statement, the Veteran indicated that he lost his job in April 2004 and, due to back problems, he was not able to find another job.  Considering the contradictory evidence, the Board affords lessened probative weight to the lay statements from the Veteran and his wife regarding the effects of the Veteran's psychiatric disability on his occupational functioning.

The Board also recognizes that a VA nurse assigned GAF scores of 50 in March 2006 and August 2006, suggesting serious impairment.  Nevertheless, the Board finds that those two GAF scores are outweighed by the record as a whole during the relevant appeals period, which shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (though generally functioning satisfactorily) due to symptoms of depression, anxiety, and chronic sleep impairment, consistent with a 30 percent rating.

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 30 percent at any time during the period from October 14, 2003 to August 31, 2006.  The Board has considered whether a higher rating might be warranted for any period of time during the relevant appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's psychiatric symptoms have not warranted an increased rating at any time during the relevant appeals period.  As the preponderance of the evidence is against the claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

September 1, 2006 to the Present

Since September 1, 2006, the pertinent evidence consists of VA medical records, which show ongoing psychiatric treatment and group therapy with a VA nurse.  Those records show symptoms of depression, anxiety, edginess, problems with memory and concentration, and some nightmares.  The Veteran was noted to have a constricted affect and a depressed or mildly depressed mood, but otherwise he appeared less anxious and routinely denied suicidal or homicidal ideations.  The Veteran reported that he still had some anxiety when recalling certain events but was able to calm himself by realizing what could be triggering his anxious feelings.  It was noted throughout that the Veteran was stable and sleeping well on his medications.  He reported having a great Christmas and ongoing enjoyment from doing yard work and working outside.  He was attentive during group therapy and, on occasion, participated and expressed himself openly.  GAF scores ranged from 49 to 59. 

During a September 2006 VA examination, the Veteran reported that he began having symptoms of PTSD while still in service.  He currently experienced at least two nightmares a month and also reported memory problems.  He reported anger problems, stating that he could not get along with others and came close to having a physical altercation with his last employer.  He stated that he had a disregard for authority figures.  He reported that his symptoms were of the highest severity, were moderate in frequency, and had been present for three decades.  He had not seen a psychiatrist but was treated with medications by a clinical nurse specialist at the VA.  Socially, the Veteran reported that he had been married for 44 years.  The examiner referenced the Veteran's wife's August 2006 statement as evidence of the impact the Veteran's psychiatric disability had on his social relationships.  Occupationally, the Veteran reported that he had not held a job for longer than five years, although he did have his own handyman business for nine years.  He reported that since leaving the military he had problems with supervision and that in 2004, he had a dispute with his employer and was laid off.

On mental status examination, the Veteran was extremely anxious and agitated and at times gave numerous pieces of unsolicited and irrelevant data.  He exhibited quite a bit of social anxiety.  His thought processes were logical, coherent, and relevant.  He was cooperative, well-dressed, well-groomed, verbal, and articulate.  His affect was labile.  He endorsed anxiety, depression, insomnia, crying spells, nightmares, and anger control problems, reporting temper tantrums once per month.  He denied hallucinations or delusions, but did report being suicidal in the past.  Psychometric testing was indicative of significant depression and anxiety.  The PTSD scale was not significantly elevated, however the examiner felt that the Veteran as likely as not had PTSD.  

Based on examination of the Veteran and psychometric testing, the examiner diagnosed PTSD, with a GAF score of 55, and major depressive disorder, severe and recurrent without psychosis, secondary to PTSD, with a GAF score of 45.  The examiner noted that because of the Veteran's military experiences he had great difficulty making any kind of vocational adjustment for any length of time, adding that his only successful work had been when he worked alone.  The examiner also noted interference with social relationships based on the August 2006 statement of the Veteran's wife.  It appears that an overall GAF score of 45 was assigned.

The Veteran was afforded another VA examination in July 2010.  The July 2010 VA examiner indicated a review of the claims file and VA medical records through 2010, and noted the findings of the September 2006 VA examiner, as well as GAF scores noted in VA medical records.  As relevant here, GAF scores from January 2007 to December 2009 showed a consistently upward trend, ranging from 55 in January 2007 to 65 in December 2009.  

Regarding current symptoms and treatment, the Veteran reported taking anti-psychotics and anti-depressants with good effectiveness.  He reported that while on his medications, he was able to get eight hours of restless sleep and not cry or blow up as much.  He also reported road rage that was controlled by medications.  However, he reported sleep impairment and panic attacks that occurred more than monthly and were severe, lasting seconds to minutes.  As a result of his reported panic attacks, he stayed away from disruptive and unfamiliar crowds.  He also reported that he blew up at his spouse at least monthly for no reason at all, and his wife reported increased edginess in June.  Other reported symptoms include irritability, anger, hypervigilance, exaggerated startle, avoidance, diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.

Regarding social functioning, the Veteran reported a 42-year marriage that was productive of four children and four grandchildren who had become highly supportive.  He took care of his wife who had multiple physical problems.  He did not like being around strangers and had only two old friends that he saw a few times a year.  He reported that he went hunting with one friend and used to see the other friend at church, but had not been to church in over a year due to disagreement with pastor.  However, he still prayed, read the bible, and worked on new sermons.  He loved being outside and working on his three acres, read mystery novels, and wrote sermons.  He also watched a couple of hours of television.  He reported that he was often bored but not lonesome.  Regarding suicide attempts, the Veteran reported a positive history, indicating that he had a gun in his hand in the early 1980s.  Occupationally, the Veteran stated that he was unable to function with a supervisor and no longer able to run his own real estate maintenance business due to back problems.  The Veteran reported that he retired in 2004 because he was unable to get along with his bosses.  

Pertinent to social and occupational functioning, the examination report indicates that before the interview, the Veteran asked the VA examiner a question and expressed concern about getting 100 percent disability.  He reported that he was having financial difficulty.  He stated he was plagued with the past and felt guilty about things he did to his family while he was drinking.  However, since finding out what the Veteran's problem was, his kids had "circled the wagon" and he didn't have to work anymore.  He then reported that he had a flagrant disregard for authority and lost jobs because of it.  He stated that he knew if he went back to work it would be the same old thing.  He reported that he lost a job in 2004 as a building supply yard supervisor because he rebelled after a change in ownership.

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His attitude toward examiner was noted as cooperative, attentive, manipulative, suspicious, and irritable.  It was noted that the Veteran initially was edgy and suspicious but gradually became more trusting.  The Veteran appeared restless, fatigued, and tense, and became tearful while discussing Vietnam.  His speech was spontaneous, rapid, hesitant, and pressured.  He had a constricted affect and a mood that was anxious, agitated, and dysphoric.  He was easily distracted and had a short attention span.  He was unable to do serial sevens or spell a word forward and backward.  The examiner noted normal recent memory, and mildly impaired remote and immediate memory.  The Veteran reported having trouble recalling his phone number and the last four digits of his social security number.  There was no inappropriate behavior, obsessive or ritualistic behavior, homicidal thoughts, suicidal thoughts, or episodes of violence.  Impulse control was described as fair.  It was noted that the Veteran was able to maintain minimum hygiene.  

Also during mental status examination, the Veteran's thought process was described as rambling and racing with perseveration.  Specifically, at the outset, after he stated his concerns about being mistreated at some length, the Veteran had to be forcefully reminded to move on to other issues.  His thought content was preoccupation with one or two topics and paranoid ideation was noted.  The Veteran stated he was reluctant to participate in the examination because of fear of having his disability cut.  He also stated that he deserved to get 100 percent disability because of the way the Army mistreated him and cost him his promising career by encouraging him to become an officer and then downsizing.  The examiner noted that persistent persecutory delusions were present.  However, judgment and insight were intact and it was noted that the Veteran understood the outcome of his behavior and understood that he has a problem.  

The examiner noted that psychometric testing was consistent with mild to moderate PTSD.  The examiner diagnosed PTSD; depressive disorder, not otherwise specified (NOS); and a personality disorder, NOS, with schizoid and negativistic traits.  A GAF score of 55 was assigned and the examiner opined that the Veteran's psychiatric disability was productive of social and occupational impairment with deficiencies in most areas, including thinking (easily confused and forgetful), work (unable to work for others due to quick temper), and mood (panicky, moody, irritable).

Based on the foregoing, the Board finds that the evidence of record indicates that the Veteran's overall level of psychiatric impairment does not warrant a current rating greater than 50 percent.  The Board acknowledges that the July 2010 VA examiner indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, which is consistent with a 70 percent disability rating.  However, that examiner also described the Veteran's psychiatric disability as mild to moderate and assigned a GAF score of 55, which is indicative of moderate symptoms.  Moreover, VA medical records document symptoms that are more moderate in severity, and actually indicate overall improvement in the Veteran's psychiatric condition during the relevant appeal period.

Specifically, VA medical records during the relevant appeal period are negative for evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  On the contrary, the Veteran routinely denied suicidal ideation, presented as casually dressed and kempt, and was noted to have speech that was unremarkable.  In fact, VA medical records during the relevant period on appeal note the Veteran to be less depressed, less anxious, stable on medications, and to be sleeping fairly well.  They show his overall GAF scores to be improved, and most recently, a December 2009 GAF score of 65 is indicative of mild to moderate impairment at worst.  Moreover, VA medical records show the Veteran to be functioning well independently, as indicated by his reports of doing housework and cooking due to his wife's health problems.  He reported that he and his wife were doing well and celebrated their 45th wedding anniversary.  The Veteran has also consistently reported keeping occupied by doing yard work and landscaping, which he enjoyed and found relaxing. 

The Board finds that the VA medical records constitute the most probative and persuasive evidence of the overall severity of the Veteran's psychiatric disability.  Those records were made contemporaneously with ongoing psychiatric treatment of the Veteran and they document reports of symptoms that were made in furtherance of treatment, and not in connection with a claim for benefits.  White v. Illinois, 502 U.S. 346 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate); Caluza v. Brown, 7 Vet. App. 498 (1995) (a pecuniary interest is recognized as a factor which may affect the credibility of a Veteran's statements).

In contrast, the Board affords the VA examiners' opinions less probative value than the VA medical records, as those examiners relied on statements made by the Veteran that are either not supported or contradicted by other evidence in the record.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

In finding the VA opinions less persuasive and probative than the ongoing VA treatment records, the Board notes that in assessing occupational impairment, both VA examiners relied upon the report of the Veteran and his wife that the Veteran lost his job in April 2004 and was unable to work due to his inability to get along with others and due to conflicts with supervisors.  However, as previously stated, in his October 2004 application for SSA disability benefits, the Veteran denied having lost a job due to an inability to get along with others and reported that he got along fine with supervisors.  The Board finds that the Veteran's responses in his SSA application are more probative and persuasive than his statements made during his VA examinations for benefits purposes, as the Veteran would have no motivation or interest in being less than truthful in an SSA disability application for benefits relating to a back disability.  

Similarly, based on the Veteran's reports, the September 2006 VA examiner concluded that the only successful work the Veteran had was when he had his own handyman business and worked alone.  However, in his October 2004 SSA disability application, the Veteran reported that when he had his own business, he supervised and "worked every day" with two helpers, and thus, did not work alone.  Indeed, while the Veteran reported to the VA examiners that he was unable to work due to his psychiatric symptoms, the Board finds it significant that the Veteran is receiving SSA disability benefits for a nonservice-connected back disability and indicated in a November 2005 statement that he was unable to find another job specifically due to his back disability.

The Board also notes that while the evidence does show some impairment in social functioning due to psychiatric symptoms, the evidence does not show an inability to establish and maintain effective relationships.  On the contrary, the Veteran has reported a good relationship with his wife, his children, and his grandchildren.  He also has reported relationships with two friends, including one with whom he deer hunts.  While the Veteran and his wife have asserted poor family relationships in the past, the evidence during the relevant period on appeal shows that the Veteran has a good relationship with supportive family.  The Veteran reported to the most recent examiner that he no longer has to work because of his children's support and, during the relevant period on appeal, the Veteran reported that he and his wife were doing well and that they celebrated their 45th wedding anniversary.  The Board also finds it significant that the Veteran has various hobbies, including deer hunting, landscaping, reading, watching television, and writing sermons.  The foregoing evidence supports social impairment that is moderate at most.

For the foregoing reasons, the Board finds that the evidence as a whole since September 1, 2006, demonstrates occupational and social impairment with reduced reliability and productivity due to symptoms consistent with the Veteran's currently assigned 50 percent rating.  However, the Board finds that the Veteran has not demonstrated enough of the criteria for a higher rating to warrant an increase.  In fact, the Board notes that the objective evidence does not show many of the criteria for 50 percent rating, including a flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Nevertheless, the Board finds that his overall level of psychiatric impairment has fallen at most within the range for which a 50 percent disability rating is warranted. 

In sum, the Board finds that the evidence of record shows that the Veteran's PTSD has consistently warranted a rating of 30 percent since October 14, 2003, the effective date of service connection, and a rating of 50 percent since September 1, 2006. Fenderson v. West, 12 Vet. App. 119 (1999).  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate. 

While cognizant that the Veteran has not been gainfully employed since April 2004 and that the Veteran and his wife have asserted that this is due to his psychiatric disability, the Board observes that the credible evidence indicates that this is mainly unemployed due to a nonservice-connected back disability.  The Veteran has been granted SSA disability benefits due to his back disability and in a November 2005 statement, the Veteran indicated an inability to obtain employment due to his back disability.  Additionally, the other evidence of record does not demonstrate that the Veteran's service-connected psychiatric problems have resulted in marked interference with employment beyond that envisioned by the schedular rating already assigned.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010). 

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's psychiatric symptoms.  Nor does the evidence indicate that the Veteran's service-connected psychiatric disorder otherwise results in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria. Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111  (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003, July 2006, and August 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran's claim for an increased initial rating for his psychiatric disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2011supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board recognizes that there may be outstanding VA medical records showing psychiatric treatment in December 2009.  However, those records were considered by the July 2010 VA examiner.  Accordingly, as any outstanding VA records were considered by the July 2010 VA examiner and as the July 2010 VA examination was undertaken specifically to address the severity of the Veteran's psychiatric disability and constitutes the most recent evidence of record, the Board finds that remand is not necessary to obtain those records.

VA has obtained multiple examinations with respect to the Veteran's claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

For the period from October 14, 2003, to August 31, 2006, a rating higher than 30 percent for a psychiatric disorder is denied.

Since September 1, 2006, a rating higher than 50 percent for a psychiatric disorder is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


